                CASE 0:18-cv-01445-DSD-ECW Document 101 Filed 12/11/19 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MINNESOTA

                                             CIVIL MOTION HEARING

West Publishing Corporation,                                                       COURT MINUTES
                                                                              BEFORE: Elizabeth Cowan Wright
                            Plaintiff,                                       U.S. Magistrate Judge, Courtroom 3C
  v.
                                                                   Civil Case No.:           18-cv-1445 DSD/ECW
LegalEase Solutions, LLC,                                          Date:                     December 11, 2019
                                                                   Court Reporter:           NA
                            Defendant.                             Time Commenced:           2:03 p.m.
                                                                   Time Concluded:           2:14 p.m.
                                                                   Time in Court:            0 hours and 11 minutes


APPEARANCES:
For Plaintiffs (by phone):  Lora Friedemann; Scott Lashway; Mara O’Malley
For Defendants (by phone): N/A
For Third-Party ROSS Intelligence, Inc. (by phone): Peter Lancaster




The Court held a telephonic hearing on ROSS’s clawback of and assertions of privilege with respect to
Exhibit K to the Declaration of Mara A. O’Malley (Dkt. 66-1). For the reasons stated in open court, IT IS
ORDERED THAT:

    1. ROSS’s proposed redactions with respect to Exhibit K are directed to subject matter protected by the
       attorney-client privilege.
    2. Because West did not have the benefit of full briefing with respect to Exhibit K, the Court will give
       West until December 18, 2019 to file a new motion with respect to Exhibit K if it chooses to do so.




 ORDER TO BE ISSUED                NO ORDER TO BE ISSUED              R&R TO BE ISSUED  NO R&R TO BE ISSUED

 Exhibits retained by the Court       Exhibits returned to counsel


                                                                                                                  s/SDF
                                                                                                               Law Clerk
